         Case 1:19-cv-01722-JLT Document 34 Filed 09/10/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11
12
     CHARLES HAYES,                                    Case No. 1:19-cv-01722 -JLT
13
                    Plaintiff,                         ORDER DENYING STIPULATION TO
14                                                     AMEND THE CASE SCHEDULE
            vs.                                        (Doc. 33)
15
     KERN COUNTY, et al.;
16
                    Defendants.
17
18          The parties have stipulated to amend the case schedule once again (Doc. 33) Notably,
19   last November, the Court granted the stipulation to amend the case schedule (Doc. 16) to allow
20   non-expert discovery to continue through March 19, 2021. (Doc. 17) Despite this, the plaintiff
21   failed to complete the discovery he claimed he needed in the stipulation to amend the case
22   schedule (Doc. 16).
23          A month after the non-expert discovery deadline passed, the parties sought a stay of this
24   case due to the attempt to transfer this case to the Judicial Panel on Multi-District Litigation
25   (Doc. 26). The Court granted the stay but noted, “though the Court GRANTS the stipulation, it
26   does NOT accept that the stay is a method to reopen deadlines that have passed when the stay is
27   lifted.” (Doc. 27)
28          Despite this, once the MDL was rejected, the plaintiff sought to extend deadlines,


                                                      1
         Case 1:19-cv-01722-JLT Document 34 Filed 09/10/21 Page 2 of 2




 1   including those that had lapsed before the stay was ordered (Doc. 30). The Court granted the
 2   request in part and required that the non-expert discovery be completed by September 3, 3021
 3   and set new dates related to expert discovery (Doc. 31). Nevertheless, the plaintiff has now
 4   failed again to conduct the needed discovery (Doc. 33). He explains that his counsel took
 5   depositions in other cases rather than conduct the needed discovery in this case. Id. at 2.
 6   Plaintiff’s counsel offers no further explanation why those other cases were more pressing or
 7   why he was unaware that he did not have the time to devote to this case when he sought the last
 8   extension of the non-expert deadline or why his co-counsel could not have taken the
 9   depositions needed in this case (Doc. 31).
10            Once entered by the court, a scheduling order “controls the course of the action unless
11   the court modifies it.” Fed. R. Civ. P. 16(d). Scheduling orders are intended to alleviate case
12   management problems. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 610 (9th Cir.
13   1992). As such, a scheduling order is “the heart of case management.” Koplove v. Ford Motor
14   Co., 795 F.2d 15, 18 (3rd Cir. 1986). A scheduling order is “not a frivolous piece of paper, idly
15   entered, which can be cavalierly disregarded by counsel without peril.” Johnson, 975 F.2d at
16   610. According to Fed. R. Civ. P. 16(b)(3), a case schedule may be modified only for good
17   cause and only with the judge’s consent. Fed. R. Civ. P. 16(b). Thus, because the stipulation
18   fails to demonstrate good cause to amend the case schedule, the stipulation is DENIED.
19
     IT IS SO ORDERED.
20
21   Dated:     September 9, 2021                         _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28


                                                      2
